Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 1 of 16




                    EXHIBIT 30
Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 2 of 16
                           Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 3 of 16




              SECURITY                                      ANALYTICS                                             VOICE
   Advanced Enterprise Protection                       Insights for Everyone                    Complete Cloud Communication

Advanced Threat Protection:                    Power BI Pro:                                  PSTN Conferencing:
Zero-day threat and malware protection         Live business analytics and visualization      Worldwide dial-in for your online
Advanced Security Management:                  Delve Analytics:                               meetings
Enhanced visibility and control                Individual and team effectiveness              Cloud PBX:
Customer Lockbox:                                                                             Business phone system in the cloud
Complete control of data                                                                      PSTN Calling:
                                                                                              Cost effective cloud based dial tone
Advanced eDiscovery:
                                                                                              (add-on)
Identifying the relevant data quickly
                        Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 4 of 16




                                               Advanced Threat Protection
                                               Advanced Threat Protection (ATP) is an email filtering service that
                                               helps protect against unsafe links and attachments while providing
                                               robust tracing and reporting.
                                               ATP builds on Exchange Online Protection (EOP)    “Safe Attachments in Exchange Online Advanced
                                               using advanced machine learning techniques        Threat Protection is going to reduce zero-day threats
                                               and an isolated detonation chamber to catch       from malware and viruses. This will help prevent
                                               the latest pieces of malware.                     malicious attachments from impacting our
                                                                                                 environment.”
                                                                                                                     — Brian Ivie, Chief Security Officer
                                                                                                                                                Sungard




REDUCE                                           INCREASE                                       ALIGN
THREATS                                          AWARENESS                                      TO NEEDS
Safeguard your business better against           Use robust tracing and reporting to            Customize the policies for Safe
preferred attack methods like zero day           find patterns to malicious content and         Attachments and Safe Links to meet
                                                 adjust policies for greater protection         your specific business needs
Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 5 of 16
Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 6 of 16
Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 7 of 16
Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 8 of 16
Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 9 of 16
Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      16
Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      16
Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      16
Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      16
Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 14 of
                                      16
   Protect against                            Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 15 of
                                                                                    16
   modern email
   threats
   Today’s cybersecurity threats are highly
   sophisticated, swift and precisely
   targeted. Initial attacks commonly go                   Protect your email in real time against unknown and sophisticated attacks with
   unnoticed. This leaves your organization                Exchange Advanced Threat Protection (ATP)
   vulnerable to losing highly sensitive
   information, costing you time, money,                          ATP’s Safe Attachments
                                                                                                                                     •   Protect against zero day exploits in email
   customer loyalty and valuable resources.                       Ensure integrity by opening attachments in a special sandbox           attachments by blocking messages
                                                                  environment where behavior analysis is performed using a
                                                                  variety of machine learning and analysis techniques to detect      •   Provides admins visibility into compromised
                                                                  malicious behavior. If no suspicious activity is detected, the         users
                                                                  message is released for delivery to the mailbox.                   •   Leverages sandboxing technology


                                                                   ATP’s Safe Links                                                  •   Protect against sites with malicious content,
                                                                                                                                         phishing sites
                                                                   Ensure users are protected against URLs that redirect to
                                                                   malicious sites. Safe Links will proactively protect your users   •   Provides admins visibility into compromised
                                                                   every time they click a link, ensuring malicious links are            users
                                                                   dynamically blocked even if they are changed after the
                                                                                                                                     •   Rewriting the URLs to redirect them through
                                                                   message has been received.
                                                                                                                                         another server to protect at time-of-click

                                                                   Get rich reporting and track links in messages
                                                                   Gain critical insights into who is being targeted in your
                                                                   organization and the category of attacks you are facing.          •   Admins have complete visibility into who clicked
                                                                   Reporting and message trace allow you to investigate                  on what links
                                                                   messages that have been blocked due to unknown viruses
                                                                   or malware, while URL trace capability allows you to track        •   Reporting by file types and disposition
                                                                   individual malicious links in the messages that have been
                                                                   clicked.




                                                           A strategic approach to
                                                           cybersecurity                                                                 $3.8 million
                                                           Microsoft Advanced Protection Threat Protection Solution will                 Is the average consolidated total cost
                                                           enable your organization to protect users from targeted email                 of a data breach*
                                                           attacks with real time link and attachment protection. Our
                                                           cloud-based solution will ensure seamless deployment and a
                                                           familiar management console for your IT department.
                                                           Add ATP to your Office 365 subscription or to protect your on-                $154
                                                           premises email server and you will increase user productivity                 Is the average cost per record for data
                                                           while keeping your organization safe and secure.                              breaches*
Add ATP for only    $1.50 per user                                                                                                                   *”2015 Cost of Data Breach
per month                                                                                                                                            Study: United States”, Ponemon
                                                                                                                                                     Institute
A savings of up to 50% per user per month,
compared to other Enterprise threat
protection software

                                                      1
Case 0:20-cv-60416-AMC Document 97-30 Entered on FLSD Docket 07/09/2021 Page 16 of
                                      16
